     Case 1:19-cv-10023-KPF Document 123 Filed 06/16/20 Page 1 of 4



                   UN
                    ITEDSTATESDISTR
                                  ICTCOURT
                  SOUTHERNDISTR
                              ICTOFNEWYORK

PETRÓLEOSDEVENEZUELA
                   ,S.A
                      .,PDVSA
PETRÓLEO
       ,S.A
          .,an
             dPDVHOLDING,INC
                           .,

         P
         la
          in
           ti
            ff
             san
               dCo
                 unt
                   erc
                     la
                      im D
                         efen
                            dan
                              ts
                               ,

    -ag
      ain
        st-                                No
                                            .19C
                                               iv
                                                .10
                                                  023(KPF
                                                        )

MUFGUNIONBANK
            ,N.A
               .an
                 dGLAS
AMERICASLLC
          ,

         D
         efen
            dan
              tsan
                 dCo
                   unt
                     erc
                       la
                        im P
                           la
                            in
                             ti
                              ff
                               s.



                  DECLARAT
                         IONOFJOSHUA WE
                                      ISSER


         JOSHUA WE
                 ISSERd
                      ecl
                        are
                          sun
                            derp
                               ena
                                 lt
                                  yofp
                                     erj
                                       ury
                                         ,pu
                                           rsu
                                             antt
                                                o28U
                                                   .S.C
                                                      .

§1
 746
   ,asfo
       l
       low
         s:

         1
         .     Ia
                mem
                  plo
                    yedb
                       yCo
                         ntr
                           ari
                             anC
                               api
                                 ta
                                  lMan
                                     agem
                                        entLLC(
                                              “Co
                                                ntr
                                                  ari
                                                    an”
                                                      ).

Co
 ntr
   ari
     an i
        sani
           nve
             stm
               entm
                  anag
                     emen
                        tcom
                           pan
                             yin
                               corp
                                  ora
                                    tedi
                                       nDe
                                         law
                                           are
                                             .It
                                               sco
                                                 rpo
                                                   rat
                                                     e

h
ead
  qua
    rte
      rsa
        rel
          oca
            tedi
               nGr
                 eenw
                    ich
                      ,Co
                        nne
                          cti
                            cut
                              .Co
                                ntr
                                  ari
                                    an d
                                       oesn
                                          otm
                                            ain
                                              ta
                                               inano
                                                   ff
                                                    icei
                                                       n

V
ene
  zue
    la
     .Fo
       rth
         een
           ti
            ret
              yofm
                 yem
                   plo
                     ymen
                        tatCo
                            ntr
                              ari
                                an,Ih
                                    avewo
                                        rkedi
                                            nCo
                                              ntr
                                                ari
                                                  an’
                                                    s

G
reenw
    ich
      ,Co
        nne
          cti
            cuth
               ead
                 qua
                   rte
                     rs.

         2
         .     Ih
                avewo
                    rkeda
                        tCo
                          ntr
                            ari
                              an s
                                 inc
                                   eMa
                                     rch2
                                        015 wh
                                             enIj
                                                oin
                                                  ed Co
                                                      ntr
                                                        ari
                                                          ana
                                                            s

M
anag
   ingD
      ir
       ect
         or.

         3
         .     C
               ert
                 ainfu
                     ndsm
                        anag
                           edb
                             y Co
                                ntr
                                  ari
                                    an a
                                       ret
                                         heb
                                           ene
                                             fic
                                               ia
                                                lown
                                                   erso
                                                      f

P
etró
   leo
     sdeV
        ene
          zue
            la
             ,S.A
                .(“PDVSA
                       ”)No
                          tesd
                             ue2
                               020(
                                  the“
                                     202
                                       0 No
                                          tes
                                            ”).Co
                                                ntr
                                                  ari
                                                    an fu
                                                        nds

h
aveb
   eenh
      old
        erso
           f20
             20 No
                 tess
                    inc
                      eAu
                        gus
                          t20
                            17, wh
                                 enCo
                                    ntr
                                      ari
                                        anp
                                          urch
                                             asedt
                                                 heNo
                                                    teso
                                                       n

t
hes
  eco
    nda
      ry m
         ark
           et
            .

         4
         .     PDVSAh
                    asn
                      otm
                        adep
                           aym
                             ent
                               sont
                                  he2
                                    020 No
                                         tess
                                            inc
                                              eMay2
                                                  019
                                                    .


CONF
   IDENT
       IAL
     Case 1:19-cv-10023-KPF Document 123 Filed 06/16/20 Page 2 of 4



           5
           .   T
               he2
                 020 No
                      tesa
                         reU
                           .S.d
                              ol
                               la
                                r-d
                                  enom
                                     ina
                                       ted
                                         ,an
                                           dar
                                             ese
                                               cur
                                                 edb
                                                   yap
                                                     led
                                                       ge

o
f50
  .1%o
     fth
       esh
         are
           sinC
              ITGOHo
                   ld
                    ing
                      ,In
                        c.(
                          the“P
                              led
                                ge”
                                  ).

           6
           .   T
               he2
                 020 No
                      tesw
                         erei
                            ssu
                              edp
                                ursu
                                   antt
                                      oanex
                                          chan
                                             geo
                                               ffe
                                                 r(t
                                                   he

“E
 xch
   ang
     e”)b
        yPDVS
            A,f
              ir
               stan
                  nou
                    ncedo
                        nSep
                           tem
                             ber1
                                6,2
                                  016,p
                                      ursu
                                         antt
                                            oanO
                                               ffe
                                                 rin
                                                   g

C
ir
 cul
   aro
     fth
       atd
         ate(
            the“O
                ffe
                  rin
                    gCi
                      rcu
                        la
                         r”)
                           .Th
                             eEx
                               chan
                                  gei
                                    nvo
                                      lvedt
                                          heex
                                             chan
                                                geo
                                                  fsev
                                                     era
                                                       l

s
etso
   fou
     ts
      tan
        din
          gco
            rpo
              rat
                eno
                  tesi
                     ssu
                       edb
                         yPDVSA
                              inAp
                                 ri
                                  l20
                                    07,O
                                       cto
                                         ber2
                                            010
                                              ,an
                                                dJan
                                                   uary

2
011
  ,an
    ddu
      etom
         atu
           rei
             n Ap
                ri
                 l20
                   17an
                      dNo
                        vem
                          ber2
                             017(
                                the“
                                   201
                                     7 No
                                        tes
                                          ”)fo
                                             rnew
                                                lyi
                                                  ssu
                                                    ed

2
020 No
     tes
       .

           7
           .   B
               egi
                 nni
                   ngi
                     n Au
                        gus
                          t20
                            17an
                               dpe
                                 rio
                                   dic
                                     al
                                      lyt
                                        her
                                          eaf
                                            ter
                                              ,fu
                                                ndsm
                                                   anag
                                                      edb
                                                        y

Co
 ntr
   ari
     an m
        ades
           eve
             ralp
                urch
                   ase
                     sof2
                        020 No
                             tes.T
                                 hefu
                                    ndsm
                                       adet
                                          hes
                                            epu
                                              rch
                                                aseso
                                                    nth
                                                      e

s
eco
  nda
    ry m
       ark
         et.T
            hefu
               ndsm
                  anag
                     edb
                       yCo
                         ntr
                           ari
                             anh
                               oldt
                                  hes
                                    eNo
                                      test
                                         hro
                                           ughJ
                                              .P.M
                                                 org
                                                   an

S
ecu
  ri
   ti
    es,L
       .L.C
          .,aN
             ewYo
                rkb
                  asedP
                      rim
                        eBro
                           kert
                              hatCo
                                  ntr
                                    ari
                                      anh
                                        ash
                                          adar
                                             ela
                                               ti
                                                onsh
                                                   ipw
                                                     i
                                                     th

s
inc
  e19
    96(
      thenk
          nowna
              sBe
                arS
                  tern
                     sSe
                       cur
                         i
                         tie
                           s Co
                              rp)
                                .

           8
           .   W
               hen c
                   ert
                     ainfu
                         ndsm
                            anag
                               edb
                                 yCo
                                   ntr
                                     ari
                                       anb
                                         eganp
                                             urch
                                                asi
                                                  ng2
                                                    020 No
                                                         tes
                                                           ,

Iw
 asaw
    aret
       hatt
          heNo
             tesan
                 dth
                   ePl
                     edg
                       ewe
                         ret
                           obeg
                              ove
                                rnedb
                                    yNewYo
                                         rkl
                                           aw,a
                                              sst
                                                atedi
                                                    n

PDVSA
    ’sO
      ffe
        rin
          gCi
            rcu
              la
               ran
                 dth
                   eot
                     herg
                        ove
                          rni
                            ngag
                               reem
                                  ent
                                    s.T
                                      hes
                                        ele
                                          cti
                                            ono
                                              fNewYo
                                                   rkl
                                                     aw

i
nth
  ebo
    ndi
      nden
         tur
           ean
             dpl
               edg
                 ean
                   dse
                     cur
                       i
                       tyag
                          reem
                             entw
                                asanim
                                     por
                                       tan
                                         tfa
                                           cto
                                             rin Co
                                                  ntr
                                                    ari
                                                      an’
                                                        s

d
eci
  sio
    ntop
       urch
          ase2
             020 No
                  tes. W
                       ebe
                         li
                          evedt
                              hech
                                 oic
                                   eofN
                                      ewYo
                                         rkl
                                           aw wo
                                               uldi
                                                  nsu
                                                    la
                                                     teu
                                                       s

f
romt
   her
     iskt
        hatt
           heV
             ene
               zue
                 lang
                    ove
                      rnm
                        ent wo
                             uldu
                                sel
                                  oca
                                    llawt
                                        oth
                                          ede
                                            tr
                                             imen
                                                tof

n
oteh
   old
     ers
       .

           9
           .   I
               tha
                 sbe
                   enb
                     rou
                       ghtt
                          omya
                             tten
                                ti
                                 ont
                                   hato
                                      neo
                                        fPl
                                          ain
                                            ti
                                             ff
                                              s’ex
                                                 per
                                                   ts
                                                    ,Dav
                                                       id

H
inm
  an,h
     asa
       sse
         rted
            tha
              t,a
                tth
                  etim
                     eoft
                        heE
                          xch
                            ang
                              e,“
                                ani
                                  nst
                                    i
                                    tut
                                      ion
                                        ali
                                          nve
                                            sto
                                              r wo
                                                 uldh
                                                    ave

b
eenaw
    are(o
        rata m
             in
              imumsh
                   oul
                     dhav
                        ebe
                          enaw
                             are
                               )oft
                                  hei
                                    nva
                                      li
                                       di
                                        tyr
                                          iska
                                             sso
                                               cia
                                                 tedw
                                                    i
                                                    tht
                                                      he



                                   2
CONF
   IDENT
       IAL
     Case 1:19-cv-10023-KPF Document 123 Filed 06/16/20 Page 3 of 4



2
020 No
     tes
       ”an
         dth
           e“p
             urp
               ort
                 edp
                   led
                     geo
                       fCITGO
                            .”Co
                               ntr
                                 aryt
                                    oth
                                      isa
                                        sse
                                          rt
                                           ion
                                             ,ne
                                               it
                                                herI
                                                   ,no
                                                     rto

m
ykn
  owl
    edg
      ean
        yon
          eel
            sea
              tCo
                ntr
                  ari
                    an,b
                       el
                        iev
                          edt
                            hatt
                               hel
                                 ega
                                   li
                                    tyo
                                      fth
                                        eNo
                                          teso
                                             rth
                                               ePl
                                                 edg
                                                   e

w
assu
   bje
     ctt
       oan
         yleg
            i
            tim
              ateq
                 ues
                   ti
                    onu
                      nde
                        r an
                           ylaw
                              ,in
                                clu
                                  dingV
                                      ene
                                        zue
                                          lanl
                                             aw.

         1
         0.    T
               heO
                 ffe
                   rin
                     gCi
                       rcu
                         la
                          rst
                            atedt
                                hatHo
                                    ganL
                                       ove
                                         ll
                                          s USLLPh
                                                 adp
                                                   ass
                                                     edo
                                                       nof

N
ewYo
   rkl
     awan
        dth
          atD
            esp
              ach
                odeAb
                    ogad
                       os Ho
                           ganL
                              ove
                                ll
                                 s,S
                                   .C.(
                                      tog
                                        eth
                                          erw
                                            i
                                            thHo
                                               gan

L
ove
  ll
   s USLLP
         ,“Ho
            ganL
               ove
                 ll
                  s”)h
                     adp
                       ass
                         edo
                           nis
                             sue
                               sofV
                                  ene
                                    zue
                                      lanl
                                         aw.Iw
                                             asaw
                                                aret
                                                   hatt
                                                      he

O
ffe
  rin
    gCi
      rcu
        la
         rdi
           dno
             tid
               ent
                 ifyan
                     yri
                       skt
                         hatt
                            heE
                              xch
                                ang
                                  ewo
                                    uldb
                                       ede
                                         emedi
                                             nva
                                               li
                                                dun
                                                  der

V
ene
  zue
    lanl
       aw,a
          lt
           hou
             ghi
               tex
                 ten
                   siv
                     elyd
                        isc
                          los
                            edo
                              the
                                rri
                                  sks
                                    .Inad
                                        di
                                         ti
                                          on,Iw
                                              asaw
                                                 aret
                                                    hat

PDVSA
    ,PDVSAP
          etró
             leo,S
                 .A.
                   ,an
                     dPDVHo
                          ld
                           ing
                             ,In
                               c.r
                                 epr
                                   esen
                                      tedi
                                         nth
                                           etr
                                             ans
                                               act
                                                 ion

d
ocum
   ent
     sth
       att
         heyh
            adau
               tho
                 ri
                  tyt
                    oen
                      teri
                         ntot
                            het
                              ran
                                sac
                                  ti
                                   onst
                                      hatm
                                         adeu
                                            pth
                                              eEx
                                                chan
                                                   ge,

i
ncl
  udi
    ngt
      hei
        ssu
          anc
            eoft
               he2
                 020 No
                      tesan
                          dth
                            eas
                              soc
                                ia
                                 tedPl
                                     edg
                                       e.Ib
                                          el
                                           iev
                                             edt
                                               hat
                                                 ,if Ho
                                                      gan

L
ove
  ll
   shadi
       den
         ti
          fi
           edan
              yleg
                 alr
                   isk
                     sun
                       derN
                          ewYo
                             rko
                               rVen
                                  ezu
                                    elanl
                                        aww
                                          i
                                          thr
                                            esp
                                              ect
                                                tot
                                                  he

v
al
 id
  it
   yoft
      heE
        xch
          ang
            e,t
              hePDVSAp
                     art
                       ieswo
                           uldn
                              oth
                                avem
                                   adet
                                      hos
                                        erep
                                           res
                                             ent
                                               ati
                                                 ons
                                                   ,an
                                                     d

an
 ysu
   chl
     ega
       lri
         sks wo
              uldh
                 aveb
                    eend
                       isc
                         los
                           ed.A
                              cco
                                rdi
                                  ngl
                                    y, Co
                                        ntr
                                          ari
                                            anr
                                              easo
                                                 nab
                                                   lyr
                                                     el
                                                      iedo
                                                         n

t
hos
  erep
     res
       ent
         ati
           onsan
               dth
                 eab
                   sen
                     ceo
                       fan
                         ydi
                           scl
                             osu
                               rei
                                 nth
                                   eOf
                                     fer
                                       ingC
                                          ir
                                           cul
                                             aro
                                               fan
                                                 yri
                                                   sks

r
ela
  ti
   ngt
     oth
       eva
         li
          di
           tyo
             fth
               e20
                 20 No
                     teso
                        rth
                          ePl
                            edg
                              eind
                                 eci
                                   din
                                     gtoi
                                        nve
                                          sti
                                            nth
                                              e20
                                                20No
                                                   tes
                                                     .

         1
         1.    N
               ei
                the
                  rIn
                    or,t
                       omyk
                          now
                            led
                              ge,an
                                  yon
                                    eatCo
                                        ntr
                                          ari
                                            anb
                                              el
                                               iev
                                                 eda
                                                   tth
                                                     etim
                                                        e

w
ein
  ves
    tedi
       n20
         20 No
             test
                hatt
                   het
                     ran
                       sac
                         ti
                          onsv
                             io
                              la
                               tedan
                                   ypro
                                      vis
                                        iono
                                           fVen
                                              ezu
                                                elanl
                                                    aw.No
                                                        r

d
idw
  ebe
    li
     evet
        hatt
           her
             ewa
               sa m
                  ate
                    ria
                      lri
                        skt
                          hatt
                             heNo
                                teso
                                   rth
                                     ePl
                                       edg
                                         ewe
                                           rei
                                             nva
                                               li
                                                d.




                                   3
CONF
   IDENT
       IAL
       Case 1:19-cv-10023-KPF Document 123 Filed 06/16/20 Page 4 of 4




Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.



Executed: New York, NY
          June 9, 2020




CONFIDENTlAL
